DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 23 February 2021.
Claims 1-19 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Claim 9 reads “compare estimated MPDUs to the set of MPDUs”, it should read “compare estimated MPDUs in the set of MPDUs”.
Claim 19 reads “The method of claim 19”, it should be removed or made of different claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US Publication 2021/0091887).

With respect to claims 1, Cho teaches An electronic device, (access point, Figure 1) comprising: 
a first node configured to communicatively couple to a first antenna, and a second node configured to communicatively couple to a second antenna; (The RF transmitters and receivers may, in turn, be coupled to one or more antennas. For example, in some implementations, the wireless communication device 500 can include, or be coupled with, multiple transmit antennas (each with a corresponding transmit chain) and multiple receive antennas (each with a corresponding receive chain), Paragraph 74) and
 a first radio communicatively coupled to the first node and a second radio, communicatively coupled to the second node, wherein the first radio and the second radio are configured to concurrently communicate with a recipient electronic device, (The symbols output from the modem 502 are provided to the radio 506, which then transmits the symbols via the coupled antennas. Similarly, symbols received via the antennas are obtained by the radio 506, which then provides the symbols to the modem, Paragraph 74) and wherein the electronic device is configured to: 
transmit, from the first radio, a physical layer convergence protocol (PLCP) protocol data unit (PPDU), intended for the recipient electronic device and associated with a first link between the electronic device and the recipient electronic device, (the APs 102 and STAs 104 transmit and receive wireless communications to and from one another in the form of PHY protocol data units (PPDUs) (or physical layer convergence protocol (PLCP) PDUs), Paragraph 50. Examiner note: associated is interpreted to mean “ON, I.e on the link) wherein the PPDU comprises a PPDU preamble (PDU is a composite structure that includes a PHY preamble, Paragraph 52) and a set of media access control (MAC) protocol data units (MPDUs); (PPDU include Medium access control (MAC) protocol data units (MPDUs), Paragraph 54)
receive, at the second radio, feedback from the recipient electronic device, the feedback associated with a second link between the electronic device and the recipient electronic device; (the receiving device to transmit a codeword acknowledgement on a second, different wireless channel, the transmitting device may continue its transmission of the wireless packet while receiving an acknowledgement for one or more first codewords transmitted in the wireless packet, Paragraph 92) and 
perform a remedial action based at least in part on the feedback. (based on the feedback, the transmitting device to retransmit the unsuccessfully decoded codewords, or at least respective instances of parity information, in the same wireless packet in which the unsuccessfully decoded codewords were originally transmitted, Paragraph 92)

With respect to claim 3, Cho teaches wherein the remedial action comprises: retransmitting, from the first radio, one or more MPDUs of the set of MPDUs intended for the recipient electronic device and associated with the first link; (based on the feedback, the transmitting device to retransmit the unsuccessfully decoded codewords, or at least respective instances of parity information, in the same wireless packet in which the unsuccessfully decoded codewords were originally transmitted, Paragraph 92) retransmitting, from the second radio, the one or more MPDUs of the set of MPDUs intended for the recipient electronic device and associated with the second link; or both.

With respect to claim 5, Cho teaches wherein the feedback comprises: a block acknowledgment during the transmission of the PPDU that aborts the transmission of the PPDU, an indication of at least a subset of the set of MPDUs that were not received by the recipient electronic device, (the block ACK 708 indicates that the MPDU 706b was not successfully decode, Paragraph 81) or a hybrid automatic repeat request (HARQ) negative acknowledgment (NACK).

With respect to claim 6, Cho teaches the feedback is included in a control field of a MAC header in a block acknowledgment. (the acknowledgement may be a block acknowledgement that includes a bitmap in which a binary value of each bit indicates whether a respective one of the MPDUs was successfully decoded (also referred to herein as an ACK), bitmap is carried in the header, Paragraph 146)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2021/0091887) in view of Yang et al. (US Publication 2022/0132562).

With respect to claim 2, Cho doesn’t teach wherein the remedial action comprises aborting the transmission of the PPDU
Yang teaches wherein the remedial action comprises aborting the transmission of the PPDU. (the communication unit 102 is further configured to: if transmission of the second PPDU fails on one or more second links, stop sending the second PPDU on the N second links, paragraph 313)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by aborting the transmission of the PPDU as taught by Yang. The motivation for combining Cho and Yang is to be able to reduce number of resources wasted and stopping transmission early when the link is bad.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2021/0091887) in view of Seok et al. (US Publication 2021/0136819).

With respect to claim 4, Cho doesn’t teach wherein the electronic device is configured to transition a transmit opportunity from the first link to the second link prior to retransmitting the one or more MPDUs of the set of MPDUs intended for the recipient electronic device using the second link.
Seok teaches wherein the electronic device is configured to transition a transmit opportunity from the first link to the second link prior to retransmitting the one or more MPDUs of the set of MPDUs intended for the recipient electronic device using the second link. (if a data transmission over the 5 GHz wireless link is sent unsuccessfully (e.g., no acknowledgment received), the data can be retransmitted over the 2.4 GHz wireless link provided by 2.4 GHz transceiver, paragraph 53)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by changing to secondary link when primary link fails as taught by Seok. The motivation for combining Cho and Seok is to be able to reduce packet loss and detect best available link for retransmission.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2021/0091887) in view of Lou et al. (US Publication 2020/0204222).

With respect to claim 7, Cho doesn’t teach the electronic device is configured to transmit a modification, addressed to the recipient electronic device, when the feedback is allowed. 
Lou teaches the electronic device is configured to transmit a modification, addressed to the recipient electronic device, when the feedback is allowed. (a modified BRP frame may be used. By using a modified BRP frame, it may be possible to add a bandwidth indication and/or channel number information in the BRP frame. Example modifications may include a channel indication/bandwidth indication for feedback request, or channel indication/bandwidth indication for feedback type, paragraph 136)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by transmit a modification, addressed to the recipient electronic device, when the feedback is allowed as taught by Lou. The motivation for combining Cho and Lou is to be able to synchronizes with receiver and reduce number of packet lost.

With respect to claim 8, Cho doesn’t teach the modification is transmitted in one of: a beacon, a probe response, or an association response
Lou teaches the modification is transmitted in one of: a beacon, a probe response, or an association response. (a modified BRP frame is send via beacon, paragraph 230)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by transmit a modification, addressed to the recipient electronic device, when the feedback is allowed as taught by Lou. The motivation for combining Cho and Lou is to be able to synchronizes with receiver and reduce number of packets lost.

Claims 9-11, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2021/0091887) in view of Patil et al. (US Publication 2020/0288523).

With respect to claims 9, Cho teaches A recipient electronic device, (access point, Figure 1) comprising: 
a first node configured to communicatively couple to a first antenna, and a second node configured to communicatively couple to a second antenna; (The RF transmitters and receivers may, in turn, be coupled to one or more antennas. For example, in some implementations, the wireless communication device 500 can include, or be coupled with, multiple transmit antennas (each with a corresponding transmit chain) and multiple receive antennas (each with a corresponding receive chain), Paragraph 74) and
 a first radio communicatively coupled to the first node and a second radio, communicatively coupled to the second node, wherein the first radio and the second radio are configured to concurrently communicate with a recipient electronic device, (The symbols output from the modem 502 are provided to the radio 506, which then transmits the symbols via the coupled antennas. Similarly, symbols received via the antennas are obtained by the radio 506, which then provides the symbols to the modem, Paragraph 74) and wherein the recipient electronic device is configured to: 
receive, at the first radio, a physical layer convergence protocol (PLCP) protocol data unit (PPDU), associated with the electronic device and a first link between the electronic device and the recipient electronic device, (the APs 102 and STAs 104 transmit and receive wireless communications to and from one another in the form of PHY protocol data units (PPDUs) (or physical layer convergence protocol (PLCP) PDUs), Paragraph 50. Examiner note: associated is interpreted to mean “ON, I.e. on the link) wherein the PPDU comprises a PPDU preamble (PDU is a composite structure that includes a PHY preamble, Paragraph 52) and a set of media access control (MAC) protocol data units (MPDUs); (PPDU include Medium access control (MAC) protocol data units (MPDUs), Paragraph 54)
provide, from the second radio, feedback intended for the electronic device, wherein the feedback is associated with a second link between the electronic device and the recipient electronic device (the receiving device to transmit a codeword acknowledgement on a second, different wireless channel, the transmitting device may continue its transmission of the wireless packet while receiving an acknowledgement for one or more first codewords transmitted in the wireless packet, Paragraph 92) 

Cho doesn’t teach compare estimated MPDUs to the set of MPDUs, which are based at least in part on the PPDU preamble, to the received set of MPDUs; and the feedback is based at least in part on the comparison.
Patil teaches compare estimated MPDUs to the set of MPDUs, which are based at least in part on the PPDU preamble, to the received set of MPDUs; (receiving device determines number of MPDUS are in the sessions and determines if all MPDUs are received, number of MPDUs didn’t match the actual received MPDUs, BA size is part of the preamble, Paragraph 94) and the feedback is based at least in part on the comparison. (feedback indicates which MPDUs are missing, Paragraph 94)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by compare estimated MPDUs to the set of MPDUs, which are based at least in part on the PPDU preamble, to the received set of MPDUs as taught by Patil. The motivation for combining Cho and Patil is to be able to reduce number of resources wasted, reduce multi-link interference and reduce lost transmission opportunities.
With respect to claims 10, Cho teaches wherein the feedback is provided while the PPDU is being received. (the receiving device to transmit a codeword acknowledgement on a second, different wireless channel, the transmitting device may continue its transmission of the wireless packet while receiving an acknowledgement for one or more first codewords transmitted in the wireless packet, Paragraph 92)
With respect to claims 11, Cho doesn’t teach feedback is provided based at least in part on a feedback criterion.
Patil teaches feedback is provided based at least in part on a feedback criterion. (the transmitting STA 115 may send a BAR at the end of the transmission to solicit a block acknowledgment, Paragraph 124)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by compare estimated MPDUs to the set of MPDUs, which are based at least in part on the PPDU preamble, to the received set of MPDUs as taught by Patil. The motivation for combining Cho and Patil is to be able to reduce number of resources wasted, reduce multi-link interference and reduce lost transmission opportunities.

With respect to claim 14, Cho teaches wherein the feedback comprises at least one of a block acknowledgment, an indication of at least a subset of the set of MPDUs that were not received by the recipient electronic device (the block ACK 708 indicates that the MPDU 706b was not successfully decode, Paragraph 81) or a hybrid automatic repeat request (HARQ) negative acknowledgment (NACK).
With respect to claim 17, Cho teaches the recipient electronic device is configured to request a transmit opportunity on the second link to provide the feedback. (the receiving device to transmit a codeword acknowledgement on a second, different wireless channel, the transmitting device may continue its transmission of the wireless packet while receiving an acknowledgement for one or more first codewords transmitted in the wireless packet, Paragraph 92)
With respect to claim 18, Cho teaches the feedback is included in a control field of a MAC header in a block acknowledgment. (the acknowledgement may be a block acknowledgement that includes a bitmap in which a binary value of each bit indicates whether a respective one of the MPDUs was successfully decoded (also referred to herein as an ACK), bitmap is carried in the header, Paragraph 146)
With respect to claim 19, Cho teaches A recipient electronic device, (access point, Figure 1) comprising: 
a first node configured to communicatively couple to a first antenna, and a second node configured to communicatively couple to a second antenna; (The RF transmitters and receivers may, in turn, be coupled to one or more antennas. For example, in some implementations, the wireless communication device 500 can include, or be coupled with, multiple transmit antennas (each with a corresponding transmit chain) and multiple receive antennas (each with a corresponding receive chain), Paragraph 74) and
 a first radio communicatively coupled to the first node and a second radio, communicatively coupled to the second node, wherein the first radio and the second radio are configured to concurrently communicate with a recipient electronic device, (The symbols output from the modem 502 are provided to the radio 506, which then transmits the symbols via the coupled antennas. Similarly, symbols received via the antennas are obtained by the radio 506, which then provides the symbols to the modem, Paragraph 74) and wherein the recipient electronic device is configured to: 
receive, at the first radio, a physical layer convergence protocol (PLCP) protocol data unit (PPDU), associated with the electronic device and a first link between the electronic device and the recipient electronic device, (the APs 102 and STAs 104 transmit and receive wireless communications to and from one another in the form of PHY protocol data units (PPDUs) (or physical layer convergence protocol (PLCP) PDUs), Paragraph 50. Examiner note: associated is interpreted to mean “ON, I.e. on the link) wherein the PPDU comprises a PPDU preamble (PDU is a composite structure that includes a PHY preamble, Paragraph 52) and a set of media access control (MAC) protocol data units (MPDUs); (PPDU include Medium access control (MAC) protocol data units (MPDUs), Paragraph 54)
provide, from the second radio, feedback intended for the electronic device, wherein the feedback is associated with a second link between the electronic device and the recipient electronic device (the receiving device to transmit a codeword acknowledgement on a second, different wireless channel, the transmitting device may continue its transmission of the wireless packet while receiving an acknowledgement for one or more first codewords transmitted in the wireless packet, Paragraph 92) 
wherein the feedback is provided while the PPDU is being received. (the receiving device to transmit a codeword acknowledgement on a second, different wireless channel, the transmitting device may continue its transmission of the wireless packet while receiving an acknowledgement for one or more first codewords transmitted in the wireless packet, Paragraph 92)
Cho doesn’t teach compare estimated MPDUs to the set of MPDUs, which are based at least in part on the PPDU preamble, to the received set of MPDUs; and the feedback is based at least in part on the comparison.
Patil teaches compare estimated MPDUs to the set of MPDUs, which are based at least in part on the PPDU preamble, to the received set of MPDUs; (receiving device determines number of MPDUS are in the sessions and determines if all MPDUs are received, number of MPDUs didn’t match the actual received MPDUs, BA size is part of the preamble, Paragraph 94) and the feedback is based at least in part on the comparison. (feedback indicates which MPDUs are missing, Paragraph 94)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by compare estimated MPDUs to the set of MPDUs, which are based at least in part on the PPDU preamble, to the received set of MPDUs as taught by Patil. The motivation for combining Cho and Patil is to be able to reduce number of resources wasted, reduce multi-link interference and reduce lost transmission opportunities.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2021/0091887) in view of Patil et al. (US Publication 2020/0288523) further in view of Zhu et al. (US Publication 2020/0359392)

With respect to claim 12, Cho in view of Patil doesn’t teach the feedback criterion corresponds to an access category of the PPDU.
Zhu teaches the feedback criterion corresponds to an access category of the PPDU. (block acknowledgement (BA) is based on access category, figure 5)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho and Patil by feedback is provided based at least in part on a feedback criterion as taught by Zhu. The motivation for combining Cho, Patil, and Zhu is to be able to organized in order of transmission priority based on access categories. Contention for access to the communication medium during a transmission opportunity period is based on a backoff timer of each access category and the transmission priority.

With respect to claim 13, Cho in view of Patil doesn’t teach wherein the feedback criterion comprises one or more of: a predefined elapsed time since a start of receiving the PPDU, a predefined time duration before an end of receiving the PPDU, or a failed transmission time associated with at least a subset of the set of MPDUs when no MPDUs are received.
Zhu teaches wherein the feedback criterion comprises one or more of: a predefined elapsed time since a start of receiving the PPDU, a predefined time duration before an end of receiving the PPDU, or a failed transmission time associated with at least a subset of the set of MPDUs when no MPDUs are received. (the AP station 11 performs downlink transmission of a first frame sequence for all ACs at the AP station 11 to multiple receiver stations 13 via multiple spatial streams. In block 33, the AP station 11 receives acknowledgment responses (e.g., BA) from the receiver stations 13. In block 34, the AP station 11 determines if the primary AC frames have completed transmission. If not, in block 35 it is determined if there is sufficient time remaining in the MU-TXOP for remaining frames at the AP station 11. If sufficient time remains in the MU-TXOP, then in block 36, a next frame sequence of the primary AC and any remaining secondary ACs, are transmitted from the AP station 11 to receiver stations 13 via multiple spatial stream, Paragraph 74)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho and Patil by feedback is provided based at least in part on a feedback criterion as taught by Zhu. The motivation for combining Cho, Patil, and Zhu is to be able to organized in order of transmission priority based on access categories. Contention for access to the communication medium during a transmission opportunity period is based on a backoff timer of each access category and the transmission priority.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2021/0091887) in view of Patil et al. (US Publication 2020/0288523) further in view of Lou et al. (US Publication 2020/0204222).

With respect to claim 15, Cho in view of Patil doesn’t teach the electronic device is configured to transmit a modification, addressed to the recipient electronic device, when the feedback is allowed. 
Lou teaches the electronic device is configured to transmit a modification, addressed to the recipient electronic device, when the feedback is allowed. (a modified BRP frame may be used. By using a modified BRP frame, it may be possible to add a bandwidth indication and/or channel number information in the BRP frame. Example modifications may include a channel indication/bandwidth indication for feedback request, or channel indication/bandwidth indication for feedback type, paragraph 136)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho and Patil by transmit a modification, addressed to the recipient electronic device, when the feedback is allowed as taught by Lou. The motivation for combining Cho, Patil and Lou is to be able to synchronizes with receiver and reduce number of packet lost.

With respect to claim 16, Cho in view of Patil doesn’t teach the modification is transmitted in one of: a beacon, a probe response, or an association response
Lou teaches the modification is transmitted in one of: a beacon, a probe response, or an association response. (a modified BRP frame is send via beacon, paragraph 230)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho and Patil by transmit a modification, addressed to the recipient electronic device, when the feedback is allowed as taught by Lou. The motivation for combining Cho, Patil and Lou is to be able to synchronizes with receiver and reduce number of packets lost.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAHI AHMED/               Examiner, Art Unit 2472